381 F.2d 16
Howard R. WARD, Plaintiff-Appellant,v.NORTHERN OHIO TELEPHONE COMPANY, Defendant-Appellee.
No. 17307.
United States Court of Appeals Sixth Circuit.
August 11, 1967.

James B. Davis, Cleveland, Ohio (McDonald, Hopkins & Hardy, H. Guy Hardy, Cleveland, Ohio, on the brief), for appellant.
Sidney D. Griffith, Columbus, Ohio (Power, Griffith, Jones & Bell, Columbus, Ohio, John R. Eastman, Eastman, Stichter, Smith & Bergman, Toledo, Ohio, on the brief), for appellee.
Before PHILLIPS, CELEBREZZE and COMBS, Circuit Judges.
PER CURIAM.


1
Plaintiff-Appellant, Howard R. Ward, an operator of a radio station, sued, on December 1, 1960, the Northern Ohio Telephone Company for its alleged wrongful failure to furnish him with necessary telephone lines.1 For the purposes of this appeal, no cause of action as alleged in this suit accrued later than October 1, 1959. 47 U.S.C. Section 415 (b) provides as follows:


2
"All complaints against carriers for the recovery of damages not based on overchargss shall be filed with the Commission within one year from the time the cause of action accrues, and not after, subject to subsection (d) of this section."


3
In dismissing the Plaintiff's suit, the District Court held that the one year statute of limitations provided for in Section 415(b) applied to civil suits filed in a Federal Court as well as to suits filed before the Commission.


4
After full consideration of the record, briefs, and arguments of counsel, we conclude that the District Court should be affirmed upon the opinion of District Judge Young reported at 251 F.Supp. 606 (1966).


5
Affirmed.



Notes:


1
 Ward v. Northern Ohio Telephone Company, 300 F.2d 816 (C.A. 6, 1962)